320 S.W.3d 202 (2010)
Tamara MUELLER, Appellant, and
Christopher Mueller, Plaintiff,
v.
Sadik IMRAL, Respondent.
No. ED 93628.
Missouri Court of Appeals, Eastern District, Division Two.
August 31, 2010.
Steven V. Stenger, St. Louis, MO, for Appellant.
Jeffrey K. Suess, Melanie K. Knies, Heather J. Hayes, St. Louis, MO, for Respondent.
Before ROY L. RICHTER, C.J., GLENN A. NORTON, P.J., and GEORGE W. DRAPER III, J.
PER CURIAM.
Tamara Mueller (hereinafter, "Mueller") appeals from the trial court's judgment on her claim for damages resulting from a motor vehicle accident she was involved in with Sadik Imral (hereinafter, "Imral"). The jury returned a verdict awarding $30,000 in total damages, assessing forty percent fault to Mueller and sixty percent fault to Imral. Accordingly, the trial court entered judgment in Mueller's favor for $18,000. Mueller raises two points on appeal alleging instructional error. First, Mueller claims there was insufficient evidence to support the submission of a comparative fault instruction. Second, Mueller argues the trial court committed reversible error when it failed to provide a definition of "yield the right-of-way" to the jury with the comparative fault instruction.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. The trial court's judgment is affirmed pursuant to Rule 84.16(b).